United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 15-1767
                    ___________________________

                         Stephen Wayne Norwood

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

               John Fox, Interim Warden, FCI - Forrest City

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                Appeal from United States District Court
               for the Eastern District of Arkansas - Helena
                              ____________

                      Submitted: December 23, 2015
                         Filed: January 7, 2016
                             [Unpublished]
                             ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
       Federal inmate Stephen Norwood appeals the district court’s1 denial of his 28
U.S.C. § 2241 petition in which he sought prior-custody credit towards service of his
federal sentence. Upon careful de novo review, see Abdullah v. Hedrick, 392 F.3d
957, 959 (8th Cir. 2004), we conclude that Norwood was not entitled to relief. It is
undisputed that the entire time period at issue was credited against a state sentence
that he was serving (notwithstanding his contention that the state lost “primary”
custody over him at some point). Thus, the time was not eligible for credit against
his federal sentence. See 18 U.S.C. § 3585(b); Elwell v. Fisher, 716 F.3d 477, 481
(8th Cir. 2013).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-